Clarice, J. (concurring):
The facts are on all fours with those presented upon a similar motion to set aside the service of the summons upon the same grounds in Pope v. Terre Haute Car Mfg. Go. (87 N. Y. 137) where the Court of Appeals refused to grant the .motion, retained jurisdiction dnd said: “ A judgment to be rendered in an action thus commenced against a foreign corporation will be valid for every purpose within this State, and can be enforced against any property at any time found within this State. Its effect elsewhere need not now be determined.” In Grant v. Conanea Consolidated Copper Co. (117 App. Div. 576) I cited a long line of cases in the Supreme Court of the United States rendered after the decision in the Pope case, holding such service void and a judgment based thereon violative of section 1 of the 14th amendment of the United States Constitution. I believed then, and still believe, that a Federal question was involved and so we were bound by the rule laid down by the Supreme Court of the United States. But when the Grant case went to the Court of Appeals (189 N. Y. 241) that learned court said in reversing this court: “ But it is contended that the provisions of the Code are violative of the provision of the Constitution of the United States, already referred to. This we cannot admit.”
*370This court is intermediate, not final. The orderly administration of justice requires the subordination of individual views no matter how firmly fixed to those of our court of last resort, especially when they have once been fully stated and submitted to that tribunal for consideration.
Therefore, while my personal opinion is unchanged, namely, that the service here in question is bad and ought to be set aside, 1 vote to uphold it and to affirm the order appealed from upon the direct authority of the Pope case not weakened or modified by the Grant Case (supra,).
Order affirmed, with ten dollars costs and disbursements.